DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 6/2/22 is entered and made of record.
III.	Claims 1-10 and 12 are pending and have been examined, where claims 1-6, 10 and 12 is/are rejected and claims 7-9  is/are objected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-10 and 12 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “classify optical flows into groups based on pixel positions of the feature points; and identify, for each of the groups, whether an object corresponding to a group in the image is a stationary object or a moving object based on a degree of variability in lengths of the optical flows of the group relative to lengths of other optical flows of the group” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.
[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. 
An updated search was performed and found Kaufmann (US 20170278252). Kaufman discloses 
identify, for each of the groups, whether an object corresponding to a group in the image is a stationary object or a moving object based on a degree of variability in lengths of the optical flows of the group relative to lengths of other optical flows of the group (see figure 4, the magnitude of the optical flow in each region has different lengths, paragraph 14, the measure of distance may comprise a difference between the mean magnitude of the optical flow vectors in the (possibly preliminary) foreground region and the mean magnitude of the optical flow vectors in the (possibly preliminary) background region, this measure of distance exploits the fact that, in the case of the vehicle driving):

    PNG
    media_image1.png
    379
    898
    media_image1.png
    Greyscale
 .
More details are discussed below in prior art rejections. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-10 and 12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (US 20050203706) in view of Kaufmann (US 20170278252).

Regarding claim 1, Ihara discloses a non-transitory memory storing one or more computer programs; and a processor executing the one or more computer programs to: 
acquire an image captured by a camera mounted to the vehicle (see figure 2 below, 11 is a camera mounted on a vehicle):

    PNG
    media_image2.png
    308
    800
    media_image2.png
    Greyscale

extract feature points of the image (see paragraph 35, calculation is made of a gray value on each group of pixels arranged in the x axis direction horizontal pixel group, where this calculation is executed on each of the horizontal pixel groups arranged in the y axis direction, performed by figure 1, 12a); 

    PNG
    media_image3.png
    321
    925
    media_image3.png
    Greyscale

generate, for each of the feature points of the image acquired before a current time, an optical flow that is a movement vector from a feature point acquired before the current time to a corresponding feature point of the image acquired at the current time (see figure 7C and paragraph 40, an image of a point (x, y) on an object within a road surface image at a time t has a gray value I(x, y, t) and that the density value of a certain point does not value in spite of movement of the object, performed by figure 1, 13); 
classify the optical flows into groups each corresponding to an object in the image based on pixel positions of the feature points (performed by figure 1, 14, see paragraph 63, the length of the optical flow vertical component indicates the movement of an object, a smaller length indicates a lower speed, while a larger length indicates a higher speed).
Ihara is silent in disclosing identify, for each of the groups, whether an object corresponding to a group in the image is a stationary object or a moving object based on a degree of variability in lengths of the optical flows of the group relative to lengths of other optical flows of the group. Kaufman discloses identify, for each of the groups, whether an object corresponding to a group in the image is a stationary object or a moving object based on a degree of variability in lengths of the optical flows of the group relative to lengths of other optical flows of the group (see figure 4, the magnitude of the optical flow in each region has different lengths, paragraph 14, the measure of distance may comprise a difference between the mean magnitude of the optical flow vectors in the (possibly preliminary) foreground region and the mean magnitude of the optical flow vectors in the (possibly preliminary) background region, this measure of distance exploits the fact that, in the case of the vehicle driving):

    PNG
    media_image1.png
    379
    898
    media_image1.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “identify, for each of the groups, whether an object corresponding to a group in the image is a stationary object or a moving object based on a degree of variability in lengths of the optical flows of the group relative to lengths of other optical flows of the group” because to extract object features from the optical flow for improving image object tracking. 

Regarding claim 2, Kaufman discloses the apparatus according to claim 1, wherein the processor further executes the one or more computer programs to identify, in response to a degree of variability in lengths of the optical flows that are classified into a group being greater than a threshold, that the object corresponding to the group in the image is a stationary object, and identify, in response to a degree of variability in lengths of the optical flows that are classified into a group being equal to or less than the threshold, that the object corresponding to the group in the image is a moving object (see paragraph 18, the separating line may be determined in such a way that the value of a mean gradient of the separating line along the horizontal axis is less than or equal to a predefined gradient threshold, by way of example, the gradient threshold may lie at zero, when the gradient is determined to be zero then there is no movements, the variation in optical flow lengths are taught in paragraph 14). See the motivation for claim 1. 

Regarding claim 3, Ihara discloses the apparatus according to claim 1, wherein a change in angle of an optical flow is referred to as a flow-direction difference of the optical flow, and the processor further executes the one or more computer programs to identify, for each of the groups that the optical flows are classified into (see paragraph 49, a deviation in the x axis direction is thus calculated, then, on the basis of the deviating position, an angle of yaw is estimated), Kaufmann discloses whether an object corresponding to the group in the image is a stationary object or a moving object based on a degree of variability in flow-direction differences of the optical flows of the group (see paragraph 18, the separating line may be determined in such a way that the value of a mean gradient of the separating line along the horizontal axis is less than or equal to a predefined gradient threshold, by way of example, the gradient threshold may lie at zero, when the gradient is determined to be zero then there is no movements, the variation in optical flow lengths are taught in paragraph 14). See the motivation for claim 1. 

Regarding claim 10, Ihara discloses the apparatus according to claim 1, wherein the processor further executes the one or more computer programs to classify the optical flows into groups based on lengths of the optical flows and angles of the optical flows  (see paragraph 49, the null h of the rectilinear optical flow is compared with the null g estimated in step S4, a deviation in the x axis direction is thus calculated, then, on the basis of the deviating position, an angle of yaw is estimated).

Regarding claim 12, see the rationale and rejection for claim 1. 

3.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (US 20050203706) in view of Kaufmann (US 20170278252) and HONGO (US 20080205706).

Regarding claim 4, Ihara and Kaufmann discloses all the limitations of claim 3, but is silent in disclosing the apparatus according to claim 3, wherein the processor further executes the one or more computer programs to identify, in response to a degree of variability in flow-direction differences of the optical flows that are classified into a group being greater than a threshold, that the object corresponding to the group in the image is a stationary object, and identify, in response to a degree of variability in flow-direction differences of the optical flows that are classified into a group being equal to or less than the threshold, that the object corresponding to the group in the image is a moving object. HONGO discloses the apparatus according to claim 3, wherein the processor further executes the one or more computer programs to identify, in response to a degree of variability in flow-direction differences of the optical flows that are classified into a group being greater than a threshold, that the object corresponding to the group in the image is a stationary object, and identify, in response to a degree of variability in flow-direction differences of the optical flows that are classified into a group being equal to or less than the threshold, that the object corresponding to the group in the image is a moving object (see paragraph 67, If the distance of movement is smaller than a predetermined threshold value, then the object is stationary, if the distance of movement is equal to or larger than the threshold value, then the object is moving, see paragraph 48, this movement vector identifies the direction and magnitude of the movement between the first and second reference images, see paragraph 68, the direction of the movement vectors in the group of movement vectors forming the optical flow represents the direction of movement of the obstacle relative to the vehicle 3, and the magnitude of the movement vectors in that group of movement vectors represents the speed of movement of the obstacle relative to the vehicle 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include identify determining flow direction in order to prevent vehicle collision which improve safety.

Regarding claim 5, HONGO discloses the apparatus according to claim 1, wherein the processor further executes the one or more computer programs to identify whether a moving object in the image is a misty object or an obstacle based on a degree of variability in flow rates of the optical flows of the group corresponding to the moving object (see figure 7A, paragraph 61, the particular point as it appears in the position-adjusted image 400 coincides with the particular point as it appears in the position-adjusted image 401, and thus its distance of movement is zero, and figure 7B, paragraph 65, the arrows between the image regions 460 and 461 represent the group of movement vectors, set of movement vectors, that forms the thus derived optical flow): 

    PNG
    media_image4.png
    445
    851
    media_image4.png
    Greyscale
.
See the motivation for claim 4. 
Regarding claim 6, HONGO discloses the apparatus according to claim 5, wherein the processor further executes the one or more computer programs to identify, in response to a degree of variability in flow rates of the optical flows that are classified into a group being greater than a threshold, that the object corresponding to the group in the image is a misty object, and identify, in response to a degree of variability in flow rates of the optical flows that are classified into a group being equal to or less than the threshold, that the object corresponding to the group in the image is an obstacle (see paragraph 67, obstacle detector 13 calculates the distance of movement of the particular point between the two position-adjusted images, if the distance of movement is smaller than a predetermined threshold value, the obstacle detector 13 judges that the obstacle appearing in the differential region is a stationary object, and feeds the danger evaluator 14 with stationary/moving object distinction information indicating that the obstacle is a stationary object, if the distance of movement is equal to or larger than the threshold value, the obstacle detector 13 judges that the obstacle appearing in the differential region is a moving object). See the motivation for claim 4.

[5]	Claim Objections
Claim 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 7, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): The apparatus according to claim 1, wherein the processor further executes the one or more computer programs to: calculate a first gradient which is a gradient of luminance values of pixels in a first direction of the image and a second gradient which is a gradient of luminance values of pixels in a second direction orthogonal to the first direction of the image; select optical flows based on a length of each optical flow, a flow- direction difference which is a change in angle of each optical flow, a resolution of the image, a tracked number of times of each optical flow which is incremented by one each time the optical flow is generated corresponding to an optical flow generated before the current time, a corner degree of each feature point based on the first gradient and the second gradient, a corrected flow- length of each optical flow that is a length of the optical flow minus a length of an optical flow corresponding to a traveled distance of the vehicle; and classify the optical flows that are selected into groups; in combination with the rest of the limitations of claim 1.

Claims 8-9 are objected because they depend on claim 7 which includes allowable subject matter. 

Nishiuchi (US 20070139565) discloses calculating the optical flow using a gradient computation method applied to an image that is generated by an on vehicle camera, where the gradient assumes that the optical flow can be computed by solving simultaneous constraint equations based on discretely sampled images (see paragraph 3), however is silent in disclosing a filter configured to calculate a first gradient which is a gradient of luminance values of pixels in a first direction of the image and a second gradient which is a gradient of luminance values of pixels in a second direction orthogonal to the first direction of the image; a selector configured to select optical flows based on a length of each optical flow, a flow-direction difference which is a change in angle of each optical flow, a resolution of the image, a tracked number of times of each optical flow which is incremented by one  each time the optical flow is generated corresponding to an optical flow generated before the current time, a corner degree of each feature point based on the first gradient and the second gradient, a corrected flow-length of each optical flow that is a length of the optical flow minus a length of an optical flow corresponding to a traveled distance of the vehicle, wherein the classifier is configured to classify the optical flows selected by the selector into groups.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/13/22